DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.
Applicant argues that Gee fails to teach or suggest “wherein the opposing sides of the ultrasonic surgical blade are provided with first and second cutting surfaces….wherein the first cutting surface and the second cutting surface are separated from each other by side surfaces”. First, Applicant discloses that the first and second tissue cutting surfaces (28,26) of Gee is are adjacent to each other, i.e. neither on opposing sides nor separated from each other by side surfaces. Second, Applicant argues that the Examiner is referring to an edge of surface 26 as being convexed rather than the side surface. 
Examiner respectfully disagrees. First, Examiner notes that “opposing sides” is a relative term, therefore the cutting surfaces of Gee can be interpreted as being on the left and ride sides of the surgical blade under the broadest reasonable interpretation of the claim. Furthermore, the first and second cutting surfaces of Gee also read on the newly added limitation “wherein the first cutting surface and the second cutting surface are separated from each other by side surfaces”. From the inner edges of the first and second cutting surfaces there is only one mutual edge in-between the two surfaces. However, from the perspective of the outer edges of the first and second side surfaces, there are multiple side surfaces (20, 22, 24, 32, 34) separating the first cutting surface (28) from the second side surface (26) (see Figs. 1-7). Second, it appears to the examiner that the edge is a part of the second cutting surface, which defines the convex shape of the second cutting surface curving outward and forming the convex structure (see annotated Fig. 9A below). Therefore, the device of Gee reads on the claimed limitations of claim 1.

    PNG
    media_image1.png
    447
    482
    media_image1.png
    Greyscale

Annotated Fig. 9A of Gee
Applicant’s arguments with respect to claim(s) 5-8 under 35 USC 103 over Beaupre in view of Olsen have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities:
Description pg. 8, para. 2 line 7 “hand-held” to “a hand-held”
Description pg. 9, para. 1 line 2 “ultrasonic” to “an ultrasonic”
Description pg. 9, para. 3 line 6 “balance” to “balanced”
Description pg. 12, para. 5 lines 5-6 “have each cutting.” to “each have cutting surfaces.”
Description pg. 12, para. 5 line 7 “cutting 103” to “cutting surface 103.”
Description pg. 12, para. 5 lines 8-9 “only one side face has the cutting, the other side face has not” to “only one side face has the cutting surface, the other side face does not”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference #73 is illustrated in the drawings, but not referred to in the description of Figs. 7-9 (see pages 9-10 of the written description). 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gee et al. (US 20160367281) [hereinafter Gee].
Regarding claim 1, Gee discloses an ultrasonic surgical blade (10) (Fig. 1),  comprising: opposing sides i.e. upper concave and lower convex sides (Fig. 1) and a thickness (Fig. 1), wherein the ultrasonic surgical blade (10) is curved (Fig. 10), and wherein the opposing sides of the ultrasonic surgical blade are provided with first and second cutting surfaces [note: tissue-cutting surface (26) is along the convex portion and tissue cutting surface (28) is along the concave portion) (Fig. 7) (para. 0042),
wherein the first cutting surface (28) is concave (Fig. 7) and the second cutting surface (26) is convex (Fig. 7) wherein the first cutting surface (28) and the second cutting surface (26) are separated from each other by side surfaces (note: the outer edges of the first and second cutting surfaces are separated by side surfaces 20, 22, 24, 32, 34; see Figs. 1-6), 
the thickness of the ultrasonic surgical blade gradually thinning along a cutting direction from a proximal end to a distal end (Fig. 10) (para. 0051),
a concave length is L1 (interpreted as L3 which ranges from 0.5 – 1.00 inches [12.7 – 25.4 mm]; para. 0050), a convex length is L2 (interpreted as L1 which ranges from 0.4 – 1.20 inches [10.16 – 30.48 mm]; para. 0047) wherein α is a bent angle of a blade center line (interpreted as α3 which ranges from 10 – 80 degrees; para. 0062), D is a proximal end diameter of the ultrasonic surgical blade (interpreted as W1 which ranges from 0.030 - 0.270 inches [0.762 – 6.858 mm]; para. 0052), and T is the thickness of the ultrasonic surgical blade distal end (interpreted as W3 which ranges from 0.010 – 0.120 inches [0.254 – 3.048 mm]; para. 0051 and 0054), wherein equations (1) and (2) are:
L1 = L2 + (L2/1.5) x (D-T) x Sinα (1)
 If L2 = 10.16, D = 2, T = 1, and α = 40, than by using the formula above L1 equates to 13.43 mm which is within the range disclosed in Gee.
R1 = R2 + 2T (2)
Gee does not expressly disclose equation (2). However, since L1, L2, and the bent angle (α) is disclosed in Gee, the following equation (below) was used to find the unknown radius of curvatures (R1, R2) of the concave and convex arc lengths (L1, L2):

    PNG
    media_image2.png
    577
    573
    media_image2.png
    Greyscale

“Degree of A Curve” formula used to determine R1 and R2 [https://www.tekportal.net/degree-of-curve/]
[Note: “30” in the formula above equates to the total arc length i.e. L1 or L2 and “15” equates to half of the arc length i.e. half of L1 or half of L2.]
If half of L1 = 6.72 [since L1 =13.43], half of L2 = 5.08 [since L2 = 10.16], and α = 40 [interpreted as Da], by using the formula above R1 equates to 19.65 mm and R2 equates to 14.85 mm. In order to prove that these values are proper, equation (2) can also be used to find T i.e. the thickness of the ultrasonic surgical blade distal end which is disclosed in Gee.
If R1 equates to 19.65 mm and R2 equates to 14.85 mm, by using equation (2) T equates to 2.4 mm which is within the range disclosed in Gee.
wherein the values of L1 (13.43 mm) and R1 (19.65 mm) are calculated by formulas (1) and (2), and a range of each value is ±10% i.e. L1 can equal 12.1 to 14.77 mm and R1 can equal 17.69 [T= 1.42] to 21.615 [T = 3.38] mm and still be within the ranges disclosed by Gee.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (US 20160367281) [hereinafter Gee] in view of Balek et al. (US 20130116717). 
Regarding claim 2, Gee discloses all of the limitations set forth above in claim 1, including the ultrasonic surgical blade (10) (Fig. 1) as described in claim 1. Gee further discloses an ultrasonic surgical waveguide (178) (Fig. 32) (para. 0087). However, Gee fails to disclose wherein a proximate portion of the ultrasonic surgical waveguide has first and second proximal steps, a proximate end diameter is D1, a second proximate diameter distal to the first proximal step is D2, a third proximate diameter distal to the second proximal step is D3 and a ratio among D3, D2, and D1 is: D3:D2:D1 = (0.679~0.721) : (0.7519~0.7081) : (0.97~1.03).
Balek teaches a concave/convex ultrasonic surgical blade, comprising a waveguide (80) (Fig.8), wherein a proximate portion (Fig. 8) of the ultrasonic surgical waveguide (80) has first and second proximal steps (interpreted as first and second gain steps located at distance D_82 and D_83) (see Fig. 8),  a proximate end diameter is D1 (interpreted as diameter of D_82 which ranges from  0.169 to 0.171 inches [ 4.29 - 4.34 mm]), a second proximate diameter distal to the first proximal step is D2 (interpreted as diameter of D_83 which ranges from  0.149 to 0.151 inches [3.785 to 3.835 mm] ), a third proximate diameter distal to the second proximal step is D3 (interpreted as diameter of D_84 which ranges from  0.109 to 0.111 inches [or 2.769 to 2.819 mm]) (para. 0060; see annotated Fig. 8[a] of Balek below]); and 
wherein a ratio among D3, D2, and D1 is: D3:D2:D1 = (0.679~0.721) : (0.7519~0.7081) : (0.97~1.03) 
In the instant application, D1 ranges from 4.5 to 5.5 mm. Therefore, the diameter range of D2 and D3 can be found using the diameter range of D1 by multiplying the ratio to the diameter i.e. 4.5 *0.97 and 5.5*1.03 will produce the diameter range for D1 which is 4.365-5.665 mm since D1 = 4.5 to 5.5 mm. Since D1 is given in the instant application, the diameter ranges of D2 and D3 can be solved and the results are as follows: D2 = 3.187 to 4.135 mm and D3 = 2.164 to 2.981 mm]. Since, D1 of Balek ranges from 4.29 - 4.34 mm, D2 of Balek ranges from 3.785 to 3.835 mm, and D3 of Balek ranges from 2.769 to 2.819 mm, the diameter ranges of Balek are within the claimed ranges of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the waveguide in Gee to include the stepped configuration as taught by Balek in order to control the gain of the longitudinal vibration along the waveguide and to tune the waveguide to the resonant frequency of the system (para. 0048).

    PNG
    media_image3.png
    269
    718
    media_image3.png
    Greyscale

Annotated Fig. 8[a] of Balek
	Regarding claim 4, Modified Gee discloses an ultrasonic scalpel (ultrasonic surgical instrument (110)) (Fig. 32 of Gee), comprising: a hand piece (handle assembly (112)) (Fig. 32 of Gee), and the ultrasonic surgical waveguide (see Fig. 8 of Balek) according to claim 2.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eichmann et al. (US 20070191713) [hereinafter Eichmann] in view of Olson et al. (US 20140005701) [hereinafter Olson].
Regarding claim 5, Eichmann discloses an ultrasonic surgical blade (79) (Figs. 3A-B), comprising: cutting surfaces on both upper and lower sides of the ultrasonic surgical blade (Fig. 3B; para. 0084); relative to the upper and lower sides, only one side surface 90 of the ultrasonic surgical blade (79) has a gradually smaller cutting surface toward a distal end of the ultrasonic surgical blade (Figs. 3A-B and 6B-6D; para. 0101-102);
wherein a proximate end of the ultrasonic surgical blade has a groove 82 (Fig. 3A-B; para. 0088); and is located at a same side as the gradually smaller cutting surface (Fig. 3G illustrates that the groove 82 can be located on the same side as the tapered cutting surface 90).
Even though, Eichmann fails to disclose an arc-shaped groove. It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have an arc-shaped groove, since applicant has not disclosed that the shape of the groove solves any stated problem, provides any advantage, or is used for any particular purpose. One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both a cylindraceous groove and an arc-shaped groove. For example, Stulen et al. (US 10238416) teaches that balance features are cylindraceous in shape, but further discloses that any other suitable dimensions may be used (Fig. 11; col. 12 lines 4-17). Furthermore, the groove of Eichmann is functionally analogous to the arc-shaped groove in the instant application to “to minimize unwanted tip excursion in the y and z axes, and therefore maximize efficiency with improved tissue effect, by providing one or more balance asymmetries or balancing features proximal to the blade functional asymmetry.” (para. 0086-87). Therefore, it would have been prima facie obviousness to modify the groove of Eichmann to have the arc-shaped structure to obtain the invention of claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the device of Eichmann.
However, Modified Eichmann fails to disclose wherein the arc-shaped groove is within 1/4 wavelength from the distal end. 
Olson teaches an ultrasonic blade (1000) (Fig. 58) (para. 0202) comprising an arc-shaped segment at a proximate end of the blade (Fig. 58), wherein the segment is within 1/4 wavelength from the distal end (Fig. 58; para. 0202) for the purpose of balancing the blade by positioning a node (1016) at a point of tangency between the straight and curved sections, thereby increasing the active area of the curved section of the blade used to treat tissue (para. 0202-0203).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the arc-shaped groove in Modified Eichmann to include the groove within 1/4 wavelength from the distal end as taught by Olson in order to balance the blade by positioning a node at a point of tangency between the straight and curved sections, thereby increasing the active area of the curved section of the blade used to treat tissue (para. 0202-0203).	
Claims 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over Eichmann et al. (US 20070191713) [hereinafter Eichmann] in view of Olson et al. (US 20140005701) [hereinafter Olson] and further in view of Balek et al. (US 20130116717).
Regarding claim 6, Modified Eichmann discloses all of the limitations set forth above in claim 5, including the ultrasonic surgical blade (79) (Figs. 3A-B) as described in claim 5. Modified Eichmann further discloses an ultrasonic waveguide (80) (Figs. 3A-B; para. 0080), comprising the ultrasonic surgical blade (79) as described in claim 5. However, Modified Eichmann fails to disclose wherein a proximate portion of the ultrasonic surgical waveguide having first and second proximal steps, and a proximate end diameter is D21, a second proximate diameter distal to the first proximal step is D22, a third proximate diameter distal to the second proximal step is D23, and wherein a ratio among them D21, D22, and D23 is: D23 : D22 : D21 = (0.6014~ 0.6386) : (0.7004~0.6596) : (0.97~ 1.03)
Balek teaches a concave/convex ultrasonic surgical blade, comprising a waveguide (80) (Fig.8), wherein a proximate portion (Fig. 8) of the ultrasonic surgical waveguide (80) has first and second proximal steps (interpreted as first and second gain steps located at distance D_82 and D_83) (see Fig. 8),  a proximate end diameter is D21 (interpreted as diameter of D_82 which ranges from  0.169 to 0.171 inches [ 4.29 - 4.34 mm]), a second proximate diameter distal to the first proximal step is D22 (interpreted as diameter of D_83 which ranges from  0.149 to 0.151 inches [3.785 to 3.835 mm] ), a third proximate diameter distal to the second proximal step is D23 (interpreted as diameter of D_84 which ranges from  0.109 to 0.111 inches [or 2.769 to 2.819 mm]) (para. 0060; see annotated Fig. 8[a] of Balek below]) and 
wherein a ratio among them D21, D22, and D23 is: D23 : D22 : D21 = (0.6014~ 0.6386) : (0.7004~0.6596) : (0.97~ 1.03) 
In the instant application, D21 ranges from 5 to 6 mm. Therefore, the diameter range of D2 and D3 can be found using the diameter range of D21 by multiplying the ratio to the diameter i.e. 5 *0.97 and 6*1.03 will produce the diameter range for D21 which is 4.85-6.18 mm. Since D21 is given in the instant application, the diameter ranges of D22 and D23 can be solved and the results are as follows: D22 = 3.199 to 4.328 mm and D23 = 1.924 to 2.764 mm. Since, D21 of Balek ranges from 4.29 - 4.34 mm, D22 of Balek ranges from 3.785 to 3.835 mm, and D3 of Balek ranges from 2.769 to 2.819 mm, the diameter ranges of Balek are within the claimed ranges of the instant application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the waveguide in Modified Eichmann to include the stepped configuration as taught by Balek in order to control the gain of the longitudinal vibration along the waveguide and to tune the waveguide to the resonant frequency of the system (para. 0048).
 [Note: Modified Eichmann in view of Balek does not expressly disclose the proximate end diameter of the waveguide (D21) ranging between 4.85-6.18 mm as required by the claim (D21 of Balek equates to 4.29 - 4.34 mm). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Modified Eichmann in view of Balek to have a maximum proximal diameter of between 4.85 - 6.18 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Modified Eichmann would not operate differently with the claimed diameter and since the proximate end diameter of the waveguide (D21) is intended to be larger than the second proximate diameter (D22) and the third proximate diameter (D23) with an approximate maximum diameter of 4.34 mm the device would function appropriately having the claimed diameter.]

    PNG
    media_image3.png
    269
    718
    media_image3.png
    Greyscale

Annotated Fig. 8[a] of Balek

Regarding claim 7, Modified Eichmann discloses an ultrasonic scalpel (71) (Fig. 3A of Eichmann), comprising: a hand piece (50) (Fig. 1; para. 0076 of Eichmann) and the ultrasonic surgical waveguide of claim 6 [as taught by Balek], wherein the hand piece (50), the ultrasonic surgical waveguide, as taught by Balek, and the ultrasonic surgical blade (79) (Fig. 3A of Eichmann) are connected in sequence (Figs. 1-3B; para. 0076 of Eichmann).
Regarding claim 8, Modified Eichmann discloses a method of using the ultrasonic scalpel (71) (Fig. 3A of Eichmann) according to claim 7, wherein the method comprises cutting using the ultrasonic surgical blade (79) (Figs. 3A-B of Eichmann; para. 0084).
Allowable Subject Matter
Claim 3 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771